REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is an examiner’s statement of reasons for allowance: 
Claim 5, the combination of limitations processing a memory access request made using a virtual memory address in the virtual memory address region, by: converting the virtual memory address into a physical memory address using the virtual to physical memory map; identifying, in the sub-regions of the virtual memory address region, a corresponding sub-region that contains the virtual memory address; determining, from the memory status map, that the corresponding sub-region lacks local cache availability in the physical memory region; communicating with the remote device to cache the corresponding sub-region in the physical memory region, and performing memory access using the physical memory address and according to the memory access request; and injecting instructions in an application, wherein when executed in the computing device, the instructions cause the computing device to check local cache availability of the virtual memory address prior to making the memory access request using the virtual memory address, with other limitations, are not taught and are non-obvious over the prior art of record.
The closet prior art, Johns et al, US20200183840 shows processing a memory access request made using a virtual memory address in the virtual memory address region, by: converting the virtual memory address into a physical memory address using 
Claim 13, the combination of limitations a computing device, comprising: at least one microprocessor; local memory coupled to the at least one microprocessor; wherein the computing device is configured to process a memory access request at a virtual memory address in the virtual memory address region, by: converting the virtual memory address into a physical memory address using the virtual to physical memory map; identifying, in the sub-regions of the virtual memory address region, a corresponding sub-region that contains the virtual memory address; determining, from the memory status map, that the corresponding sub-region lacks local cache availability in the physical memory region; communicating with the remote device to cache the corresponding sub-region in the physical memory region; and performing memory access using the physical memory address and according to the memory access request; and wherein the at least one microprocessor includes a memory management 
The closet prior art, Johns et al, US20200183840 shows a computing device, comprising: at least one microprocessor; local memory coupled to the at least one microprocessor; wherein the computing device wherein the computing device is configured to process a memory access request at a virtual memory address in the virtual memory address region, by: converting the virtual memory address into a physical memory address using the virtual to physical memory map; identifying, in the sub-regions of the virtual memory address region, a corresponding sub-region that contains the virtual memory address; determining, from the memory status map, that the corresponding sub-region lacks local cache availability in the physical memory region; communicating with the remote device to cache the corresponding sub-region in the physical memory region; and performing memory access using the physical memory address and according to the memory access request; however the reference does not show wherein the at least one microprocessor includes a memory management unit; the memory management unit includes a translation lookaside buffer configured to store at least a portion of the virtual to physical memory map sufficient to convert the virtual memory address to the physical memory.  Therefore, the claim is allowable over the prior art of record.
Claim 20, the combination of limitations processing a request to access memory at a virtual memory address in the virtual memory address region, by : determining, 
The closet prior art, Johns et al, US20200183840 shows processing a request to access memory at a virtual memory address in the virtual memory address region, by : determining, from the memory status map, that the corresponding sub-region lacks local cache availability in the physical memory region; communicating with the remote device to cache the corresponding sub-region in the physical memory region; and performing memory access using the physical memory address and according to the request; however, the reference does not show tracking a memory usage history of the virtual memory address region based on changes in the memory status map; predicting a usage of a second sub-region of the virtual memory address region that lacks local cache availability in the physical memory region; and communicating with the remote device to cache the second sub-region in the physical memory region, responsive to the predicting of the usage. Therefore, the claim is allowable over the prior art of record.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE TRAN whose telephone number is (571)272-4189.  The examiner can normally be reached on M, Thurs 8am-5pm an alternated F 9.30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Ji can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DENISE TRAN/Primary Examiner, Art Unit 2138